department of the treasury internal_revenue_service washington d c o contact person id number telephone number t by date nov employer_identification_number legend the foundation the hospital dear applicant this is in response to your representative's letter of date requesting three rulings on behalf of the foundation concerning the tax consequences of certain liabilities described below that it acquired pursuant to a merger the foundation a non-profit corporation was createdin in __ the internal_revenue_service determined the foundation to be an exempt_organization described in sec_501 of the internal_revenue_code the code the foundation operated a convalescent home for women that evolved into a -_ the foundation formed a separate comprehensive rehabilitation hospital in nonprofit corporation the hospital to undertake the hospital operations the foundation transferred its operating funds to the hospital and continued to raise funds on the hospital’s behalf the foundation was reclassified as a supporting_organization under sec_509 of the code the trustees of the foundation composed at most one third of the directors of the hospital and thus did not control the hospital after its creation in __ citing financial difficulties the hospital determined to sell its assets to a for- profit rehabilitative hospital as part of the plan for the continued use of the hospital's charitable assets immediately prior to the sale the hospital merged into the foundation with the foundation as the surviving entity the foundation thus received the proceeds for the sale of the hospital's assets the state and county court of common pleas reviewed the merger in pursuant to a request by the foundation the internal_revenue_service confirmed that the foundation continued to be described in sec_501 of the code and was classified as a nonprivate foundation under sec_509 of the code after the reorganization the foundation’s principal activities became the making of grants to public_charities that address a the heaith and human service needs of women and girls and b quality of life issues for children and adults with disabilities it has not attracted sufficient public support to maintain its status as a public charity described in sec_509 of the code and therefore the foundation anticipates reclassification as a private_foundation under sec_509 of the code as of date as successor by merger the foundation retained certain liabilities of the hospital incurred prior to the merger these include a payments to four retired employees of the hospital b payments for split-dollar insurance for certain executive hospital employees which policies were acquired by the hospital prior to the merger and c fees that related to certain unresolved workers’ compensation cases professional liability and pension issues the spilt-dollar policies provide that the hospital and therefore the foundation will receive repayment of any premiums_paid upon the death of the covered_employee or surrender of the policy by the employee at age time of the reorganization the hospital and the foundation received an opinion from an independent compensation consultant that any compensation payable to employees of the hospital was reasonable_compensation for the services rendered the state attorney general’s office reviewed the compensation issues as part of its review of the transaction at the the foundation makes the following representations the amounts paid to retired employees of the hospital including amounts paid as premiums on the split-dollar insurance policies represent reasonable_compensation for services rendered and the amounts paid for other administrative responsibilities received from the hospital such as the continuing workers’ compensation professional liability and pension issues are reasonable and necessary the split-dollar policies are not in any manner the type of policies that are the basis for sec_170 of the internal_revenue_code the foundation has requested the following rulings that the payments made for liabilities assumed by the foundation from the hospital including supplemental pension payments split-dollar insurance premiums and costs of resolving workers’ compensation professional liability pension and other issues will qualify as reasonable and necessary administrative expenses within the meaning of sec_53_4942_a_-3 of the foundation and similar excise_tax regulations the regulations and as such will qualify as qualifying distributions within the meaning of sec_4942 of the code that the foundation’s interest in the split-dollar policies that is its right to receive repayment of premiums at some point in the future is a future_interest excluded from assets taken into account for purposes of determining the minimum_investment_return under sec_53_4942_a_-2 of the regulations that the payment of the liabilities assumed from the hospital will not be taxable_expenditures within the meaning of sec_4945 of the code because they qualify as qualifying distributions under sec_4942 of the code sec_4942 of the code imposes on private_foundations other than operating_foundations as defined in section j an excise_tax of fifteen percent increasing later to one hundred percent on a foundation's undistributed_income sec_4942 of the code defines the term undistributed_income as the amount by which the distributable_amount exceeds its qualifying distributions the amount of income that a private_foundation is required to distribute with respect to a particular taxable_year is its distributable_amount sec_4942 d of the code defines the term distributable_amount as an amount equal to the sum of the minimum_investment_return increased by certain qualifying distributions recouped by an organization and reduced by the sum of taxes imposed on the private_foundation under subtitle a and sec_4940 of the code sec_4942 of the code defines the term minimum_investment_return as five percent of the excess of a the aggregate of fair_market_value of all assets other than those which are used or held for use directly in carrying out the foundation's exempt purposes over b the acquisition_indebtedness determined under sec_514 without regard to the taxable_year in which the indebtedness occurred thus an organization may exclude from its calculation of minimum_investment_return the value of assets which are used or held for use directly in carrying out the organization's exempt_purpose sec_4942 of the code provides that for the purposes of this section the term qualifying_distribution generally means any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 of the code or any paid to acquire an asset used to or held for uses directly in carrying out one or more purposes described in sec_170 the purposes described in sec_170 are in part religious charitable scientific literary or educational sec_53_4942_a_-2 of the regulations excludes from the assets taken into account in determining the minimum_investment_return any asset used or held for use directly in carrying out one or more purposes described in sec_170 of the code the purposes described in sec_170 are in part religious charitable scientific literary or educational sec_53_4942_a_-2 of the regulations provides that the assets taken into account in determining minimum_investment_return shall not include any future_interest until all intervening interests in and rights to the actual possession or enjoyment of such property have expired or until such future_interest has been constructively received by the foundation as where it is credited to the foundation’s account set apart for the foundation or otherwise made available so that the foundation may acquire it at any time sec_53_4942_a_-3 of the regulations defines the term qualifying_distribution to mean any amount_paid to accomplish one or more purposes described in sec_170 or b including reasonable and necessary administrative expenses sec_53_4945-6 of the regulations provides that a qualifying_distribution under sec_4942 will not be treated as a taxable_expenditure revrul_73_126 1973_1_cb_220 provides that an exempt organization's payment of reasonable pensions to retired employees at the discretion of its board_of directors does not adversely affect its exempt status revrul_74_405 1974_2_cb_384 provides that the payment of premiums by a private_foundation for an insurance_policy providing indemnification of a disqualified_person for claims arising under the securities laws would not be an act of self-dealing under sec_4941 of the code so long as the premiums_paid would not cause the total compensation of the disqualified_person to be excessive revrul_74_591 1974_2_cb_385 provides that a pension for past personal services paid_by a private_foundation to one of its directors a disqualified_person whose total compensation including the pension is not excessive does not constitute an act of self-dealing under sec_4941 of the code revrul_82_223 c b provides that a foundation’s payment of premiums for liability insurance for its foundation_manager for all liabilities including settlement amounts arising under state mismanagement laws would not constitute an act of self dealing under sec_4941 e of the code or a taxable_expenditure under sec_4945 so long as the premiums_paid by the foundation are treated as compensation paid to the manager and the compensation is not excessive an exempt foundation may exclude assets that are used or held for use directly in carrying out one or more exempt purposes in determining its minimum investment returns including reasonable and necessary administrative expenses the definition of reasonable and necessary administrative expenses includes reasonable_compensation to employees of a foundation who carry out the organization’s exempt_purpose the term compensation may include retirement benefits and payment of insurance premiums so long as the total amount does not exceed what would be reasonable_compensation administrative expenses are includible as part of a qualifying_distribution retirement benefits and insurance premiums are therefore includible as administrative expenses of an exempt_organization such payments do not change character if a tax-exempt organization’s obligation to pay is transferred to its tax-exempt successor the foundation has not established a possessory interest in the split interest policies nor may it exercise the rights or control or ownership the foundation did not create the future_interest the split-interest arrangement was entered into by the hospital prior to the merger at the time the foundation did not control the hospital and was not party to the original negotiations it will not receive repayment of the premiums from the split-interest insurance policies until the insured executive's death or surrender of the policy at age thus the foundation may not exercise rights or control or ownership until the occurrence of a specific event outside of its control the foundation’s interest in the split-dollar insurance policies is a future_interest as described in sec_53_4942_a_-2 of the regulations and thereby need not be taken into account for the purpose of determining the minimum_investment_return under sec_4942 of the code sec_53_4945-6 of the regulations excludes from the definition of taxable_expenditure any item that constitutes a qualifying_distribution including reasonable administrative expenses the hospital's liabilities that the foundation assumed constitute reasonable administrative expenses therefore payment of these liabilities would be a qualifying_distribution and would not constitute a taxable_expenditure based on the application of the above principles to the facts as represented in your ruling_request we rule as follows based on your representations that payments made for liabilities assumed by the foundation from the hospital including supplemental pension payments split-dollar insurance premiums and costs of resolving workers’ compensation professional liability pension and other issues will be reasonable and necessary administrative expenses within the meaning of sec_53_4942_a_-3 of the regulations such payments will qualify as qualifying distributions within the meaning of sec_4942 of the code that the foundation’s interest in the split-dollar policies that is its right to receive repayment of premiums at some point in the future is a future_interest excluded from assets taken into account for purposes of determining the minimum_investment_return under sec_53_4942_a_-2 of the regulations that the payment of the liabilities assumed from the hospital will not be taxable_expenditures within the meaning of sec_4945 because they qualify as qualifying distributions under sec_4942 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based any changes that may have bearing on your tax status should be reported to the service we are sending a copy of this ruling to the ohio te_ge office because this letter could help resolve any questions about your exempt status you should keep it with your permanent records if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours asigned geraig v sack gerald v sack manager exempt_organizations technical group
